COATS, Judge,
concurring.
The basic question in this case is whether Royster established a “fair and just” reason to withdraw his plea. I have chosen to write separately in order to state succinctly why I conclude that he did.
Royster entered his plea at his arraignment to 94 counts of harassment. When Royster entered his plea he was not represented by counsel. Each charge Royster pled to was a class B misdemeanor with a maximum sentence of 90 days of imprisonment and a $1,000 fine. However, Royster faced being sentenced as though he were a felony offender because of the serious nature of his offenses.
Shortly after Royster obtained an attorney, the attorney notified the court that she was investigating whether there was a basis to withdraw Royster’s plea. The attorney acted with reasonable diligence to withdraw the plea.
I am particularly troubled by the fact that Royster immediately entered his plea to these serious charges without the advice of an attorney. I am also concerned whether Royster fully appreciated the seriousness of the charges and the potential severe punishment which he faced. The record does not allay these concerns.
As soon as he obtained an attorney, Roy-ster informed the court through his attorney that he was considering withdrawing his plea. He then promptly moved to withdraw the plea. Royster’s actions reinforce the conclusion that he did not fully understand his situation when he entered his plea and that he decided to withdraw his plea soon after he was able to talk to an *949attorney. It does not appear that Royster only decided to withdraw his plea after he received an unfavorable presentence report or that he was otherwise attempting to manipulate the system. Because he acted promptly to withdraw his plea, the state has no realistic claim that it was prejudiced by Royster’s original plea. I therefore conclude that Royster established a fair and just reason for withdrawing his plea.